J-A24013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TONY BURTON                                :
                                               :
                       Appellant               :   No. 580 EDA 2022

             Appeal from the PCRA Order Entered January 31, 2022
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005522-2012


BEFORE: PANELLA, P.J., BENDER, P.J.E., and SULLIVAN, J.

MEMORANDUM BY BENDER, P.J.E.:                       FILED DECEMBER 29, 2022

       Appellant, Tony Burton, filed a Motion for Modification of Sentence

(“Modification Motion”) nearly seven years after his sentence was imposed.

Treating that motion as a petition under the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546, the PCRA court dismissed it as untimely

without exception. After careful review, we affirm.

       The facts underlying Appellant’s conviction are not germane to this

appeal. Briefly, following his arrest on March 17, 2012, Appellant proceeded

to a non-jury trial on August 5, 2013, where he was convicted of three

violations of the Uniform Firearms Act.1           On June 27, 2014, the court




____________________________________________


1  18 Pa.C.S. §§ 6105 (person not to possess a firearm), 6106 (carrying a
firearm without a license), and 6108 (carrying a firearm in public in
Philadelphia).
J-A24013-22



sentenced Appellant to an aggregate term of 6-12 years’ incarceration.2 This

Court affirmed his judgment of sentence on January 12, 2016, and our

Supreme Court denied his petition for allowance of appeal on October 26,

2016. See Commonwealth v. Burton, 136 A.3d 1029 (Pa. Super. 2016)

(unpublished memorandum), appeal denied, 160 A.3d 763 (Pa. 2016).

       Appellant filed his first PCRA petition, pro se, on December 22, 2016.

After the appointment of counsel, an amended PCRA petition was filed on

Appellant’s behalf on July 18, 2017. The PCRA court dismissed that petition

on March 14, 2018. This Court remanded due to per se ineffectiveness by

PCRA counsel based on counsel’s failure to file a Pa.R.A.P. 1925(b) statement.

See Commonwealth v. Burton, 219 A.3d 215 (Pa. Super. 2019)

(unpublished memorandum).            Following that remand, this Court ultimately

affirmed the PCRA court’s order denying relief.         See Commonwealth v.

Burton, 224 A.3d 781 (Pa. Super. 2019) (unpublished memorandum).

Appellant did not seek further review by our Supreme Court. Appellant, again

____________________________________________


2 Specifically, the court sentenced Appellant to 5-10 years’ incarceration for
his violation of Section 6105, to a consecutive term of 1-2 years’ incarceration
for his violation of Section 6106, and to 1-2 years’ incarceration for his
violation of Section 6108, to be served concurrently to his Section 6106
sentence. Sentencing Order, 6/27/14, at 1. As is pertinent to the issue raised
in this appeal, Appellant’s sentence for his violation of Section 6105 was
ordered to run concurrently to another sentence he was serving at the time of
sentencing, which Appellant alleges was back-time imposed for a parole
violation. Id. At the sentencing hearing, Appellant’s counsel stated that
Appellant was incarcerated on a state detainer. N.T. Sentencing, 6/27/14, at
4. Furthermore, the Commonwealth stated at that time that Appellant “was
on state parole for a gunpoint robbery when he was arrested for … carrying
[a] firearm” in this case. Id. at 6.

                                           -2-
J-A24013-22



acting pro se, filed a second PCRA petition on March 10, 2020, which the PCRA

court denied by order dated July 10, 2020. Appellant did not file an appeal

from that decision.

      The instant action began on March 17, 2021, when Appellant filed the

Modification Motion pro se, alleging that his June 27, 2014 sentence for the

aforementioned firearms violations is illegal. Specifically, Appellant argued as

follows:

      On August 5, 2013, following trial by jury before the Honorable
      Listtee[]Shairdan[-]Harris,   [Appellant]   was    convicted     of
      [violations of Sections] 6105, 6106, [and] 6108. On June 27,
      2014, the court i[m]posed a term of i[m]prisonment totaling 6-12
      years. During sentencing[,] the court further ordered that the
      sente[n]ce of 6-12 years[’ incarceration] was to run
      “concurrently” with [Appellant’s] sentence as a parole violator.

      The Pennsylvania Board of Probation and Parole[] (Board)
      subsequently imposed a sanction of 36 months[’] incarceration
      based on [Appellant]’s new conviction. The [Department of
      Corrections] calculated both sentences to run consecutively,
      despite the sentencing order stating otherwise. [Appellant] filed
      an inmate[] grievance seeking compliance with the sentencing
      court’s order that the sentences run concurrently. Noting that the
      law prohibited old and new sentences from being served
      simultaneously, the DOC rejected [Appellant]’s grievance. In the
      opinion of the DOC[,] the portion of the sentencing order directing
      concurrency of the sentences was illegal. Research reveals the
      DOC may be correct in its assessment rendering it impossible to
      fulf[i]ll the intent of [the] sentencing judge. It is therefore
      requested the sentence be modified so as to achieve the
      sentencing court[’]s desired intent.

Motion for Modification of Sentence, 3/17/21, at 1.

      Appellant filed a premature notice of appeal after 120 days, alleging that

his Modification Motion had effectively been denied by operation of law. This



                                     -3-
J-A24013-22



Court quashed that appeal on December 9, 2021, because no order dismissing

the Modification Motion had been filed in the lower court. See Order, 12/9/21,

at 1 (1648 EDA 2021). Subsequently, on December 21, 2021, the PCRA court

issued notice of its intent to dismiss the Modification Motion without a hearing

pursuant to Pa.R.Crim.P 907 “because it was an untimely[,] third PCRA

Petition.” PCRA Court Opinion (“PCO”), 3/2/22, at 3.        Appellant did not file a

response to the court’s Rule 907 Notice.         The PCRA court then dismissed the

Modification Motion as an untimely PCRA petition by order dated January 31,

2022. Appellant timely filed the instant appeal on February 16, 2022. The

PCRA court then issued its Pa.R.A.P. 1925(a) opinion on March 2, 2022.3

       Appellant now presents the following question for our review: “Did the

lower court err by extending the scope of the PCRA beyond the plain language

of the statute regarding eligibility for relief?” Appellant’s Brief at 4.

       This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error.         Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007).                 We must always begin by

addressing the timeliness of a PCRA petition, because the PCRA’s time

limitations implicate our jurisdiction and may not be altered or disregarded in

order to address the merits of a petition. Commonwealth v. Bennett, 930

A.2d 1264, 1267 (Pa. 2007). Under the PCRA, any petition for post-conviction
____________________________________________


3 The PCRA court did not order Appellant to file a concise statement pursuant
to Rule 1925(b).

                                           -4-
J-A24013-22



relief, including a second or subsequent one, must be filed within one year of

the date the judgment of sentence becomes final, unless one of the following

exceptions set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition alleges
         and the petitioner proves that:

            (i) the failure to raise the claim previously was      the
            result of interference by government officials with    the
            presentation of the claim in violation of              the
            Constitution or laws of this Commonwealth or           the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
            recognized by the Supreme Court of the United States
            or the Supreme Court of Pennsylvania after the time
            period provided in this section and has been held by
            that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). “Any petition invoking an exception provided

in paragraph (1) shall be filed within one year of the date the claim could have

been presented.” 42 Pa.C.S. § 9545(b)(2).

      Appellant asserts that the PCRA’s time limitations do not apply in this

case, arguing that the PCRA court improperly treated his Modification Motion

as a PCRA petition. He contends that, because “none of the statutory bases

for PCRA relief is presented in this case[,] the [PCRA] court erred by extending

its reach beyond the plain language of the statute.” Appellant’s Brief at 12.



                                       -5-
J-A24013-22



      To be eligible for relief under the PCRA, petitioner must, inter alia, plead

and prove by a preponderance of the evidence:

      That the conviction or sentence resulted from one or more of the
      following:

         (i) A violation of the Constitution of this Commonwealth or
         the Constitution or laws of the United States which, in the
         circumstances of the particular case, so undermined the
         truth-determining process that no reliable adjudication of
         guilt or innocence could have taken place.

         (ii) Ineffective assistance of counsel which, in the
         circumstances of the particular case, so undermined the
         truth-determining process that no reliable adjudication of
         guilt or innocence could have taken place.

         (iii) A plea of guilty unlawfully induced where the
         circumstances make it likely that the inducement caused the
         petitioner to plead guilty and the petitioner is innocent.

         (iv) The improper obstruction by government officials of the
         petitioner's right of appeal where a meritorious appealable
         issue existed and was properly preserved in the trial court.

         (v) Deleted.

         (vi) The unavailability at the time of trial of exculpatory
         evidence that has subsequently become available and would
         have changed the outcome of the trial if it had been
         introduced.

         (vii) The imposition of a sentence greater than the lawful
         maximum.

         (viii) A proceeding in a tribunal without jurisdiction.

42 Pa.C.S. § 9543(a)(2).

      Appellant asserts that his illegal-sentencing claim does not fall within

any of the categories set forth in Section 9543(a)(2) and, therefore, that his

Modification   Motion   was    not    cognizable   under    the    PCRA,    citing



                                      -6-
J-A24013-22



Commonwealth v. West, 868 A.2d 1267 (Pa. Super. 2005), rev’d, 938 A.2d

1034 (Pa. 2007), and Commonwealth v. Judge, 916 A.2d 511 (Pa. 2007).

He further argues that he

      is not challenging any aspect of the truth-determining process.
      Appellant is not claiming an improper interference with the right
      to appeal nor that his counsel was ineffective. Appellant does not
      claim the later discovery of exculpatory evidence, the jurisdiction
      of the tribunal in not being questioned. Most important, Appellant
      is not alleging the sentence at issue exceeded the lawful
      maximum. Indeed, Appellant has no qualms with the length of
      the sentence imposed by the sentencing court. As none of the
      statutory bases for PCRA relief is presented in this case[,] the
      lower court erred by extending its reach beyond the plain
      language of the statute.

Appellant’s Brief at 12.

      Appellant contends that, because the text of Section 9543(a)(2) does

not encompass his illegal-sentencing claim, that claim was never cognizable

under the PCRA and, therefore, the PCRA court’s time limitations do not apply.

Essentially, Appellant’s argument is contingent on an extremely narrow

reading of Section 9543(a)(2)(vii), which explicitly provides eligibility for relief

for illegal-sentencing claims that involve the “imposition of a sentence greater

than the lawful maximum.”

      Whether a PCRA court has jurisdiction to correct allegedly illegal

sentencing orders absent statutory jurisdiction under the PCRA is a question

of law.   See Commonwealth v. Holmes, 933 A.2d 57, 65 (Pa. 2007).

“Accordingly, our scope of review is plenary and our standard of review is de

novo.” Id. Here, the PCRA court’s opinion does not contain any analysis of



                                       -7-
J-A24013-22



Appellant’s specific argument that his illegal sentencing claim is not cognizable

under the PCRA, despite the fact that Appellant explicitly presented that

argument in his Modification Motion. See Modification Motion, 3/17/21, at 1-

2 (“INAPPLICAB[I]L[IT]Y OF THE PCRA”). Nevertheless, because the question

before us is purely a matter of law, remand for reconsideration by the trial

court is unnecessary. “It is well settled that where the result is correct, an

appellate court may affirm a lower court’s decision on any ground without

regard to the ground relied upon by the lower court itself.” Commonwealth

v. Singletary, 803 A.2d 769, 772–73 (Pa. Super. 2002) (quoting Boyer v.

Walker, 714 A.2d 458, 463 n. 10. (Pa. Super. 1998)).

      Here, Appellant concedes that his sentence fell within the lawful

maximum. Nevertheless, as this Court has previously explained:

      “If no statutory authorization exists for a particular sentence, that
      sentence is illegal and subject to correction. An illegal sentence
      must be vacated.” Commonwealth v. [] Watson, 945 A.2d 174,
      178–79 (Pa. Super. 2008) (quoting Commonwealth v.
      Leverette, 911 A.2d 998, 1001–02 (Pa. Super. 2006)). Section
      6138 of the Parole Act states in pertinent part:

         § 6138. Violation of terms of parole

                                     ***

         (5) If a new sentence is imposed on the parolee, the service
         of the balance of the term originally imposed by a
         Pennsylvania court shall precede the commencement of the
         new term imposed in the following cases:

           (i) If a person is paroled from a State correctional
           institution and the new sentence imposed on the person
           is to be served in the State correctional institution.

      61 Pa.C.S.[] § 6138(a)(5)(i). In other words, where a state
      parolee gets a new state sentence, he must serve his back[-]time

                                      -8-
J-A24013-22


       first before commencement of the new state sentence. Id.
       Imposition of a new state sentence concurrent with parolee’s
       back[-]time on the original state sentence is an illegal sentence
       under this statute.      Lawrence v. Pennsylvania Dept. of
       Corrections, 941 A.2d 70 (Pa. Cmwlth. 2007) (holding state
       parolee could not serve his new state sentence before he satisfied
       his original state sentence; imposition of new sentence essentially
       concurrent with back[-]time service violates Parole Act and is
       illegal).

Commonwealth v. Kelley, 136 A.3d 1007, 1013–14 (Pa. Super. 2016).

       Thus, Appellant’s sentence is illegal under the Parole Act because it was

imposed concurrently to the back-time he was serving for violating his parole.4

Appellant essentially contends that this type of illegal sentence cannot be

addressed under the PCRA because it does not involve a sentence greater than

the lawful maximum, or otherwise fit any of the other criteria for eligibility set

forth in Section 9543(a)(2)(vii).

       For the following reasons, we disagree. As this Court has previously

explained:

       It is generally true that “this Court is endowed with the ability to
       consider an issue of illegality of sentence sua sponte.”
       Commonwealth v. Orellana, 86 A.3d 877, 883 n. 7 (Pa. Super.
       2014) (citation omitted). However, in order for this Court to
____________________________________________


4  As Appellant acknowledged at his sentencing hearing, he was incarcerated
on a state-parole detainer at the time of sentencing. In his Modification
Motion, he further acknowledged that he was not sentenced to serve 36
months’ back-time for his parole violation until after he was sentenced for the
firearms violations at issue in this case. Appellant was presumably given time
credit for the time he spent incarcerated on the state-parole detainer toward
the back-time sentence, at which time Appellant’s sentence for his violation
of Section 6105 became illegal under the Parole Act. Regardless of what
doubts this timing suggests as to whether Appellant’s sentencing was illegal
under the Parole Act, any such questions go toward the merits of Appellant’s
sentencing claim, not to whether such a claim is cognizable under the PCRA.

                                           -9-
J-A24013-22


      review a legality of sentence claim, there must be a basis for our
      jurisdiction to engage in such review. See Commonwealth v.
      Borovichka, 18 A.3d 1242, 1254 (Pa. Super. 2011) (stating, “[a]
      challenge to the legality of a sentence ... may be entertained as
      long as the reviewing court has jurisdiction[ ]”) (citation omitted).
      As this Court recently noted, “[t]hough not technically waivable,
      a legality [of sentence] claim may nevertheless be lost should it
      be raised … in an untimely PCRA petition for which no time-bar
      exception applies, thus depriving the court of jurisdiction over the
      claim.” [Commonwealth v.] Seskey, [86 A.3d 237,] 242[ (Pa.
      Super. 2014)].

Commonwealth v. Miller, 102 A.3d 988, 995–96 (Pa. Super. 2014).

      The PCRA “provides for an action by which persons convicted of crimes

they did not commit and persons serving illegal sentences may obtain

collateral relief.” 42 Pa.C.S. § 9542 (emphasis added). When an action is

cognizable under the PCRA, the PCRA is the “sole means of obtaining collateral

relief and encompasses all other common law and statutory remedies for the

same purpose[.]” 42 Pa.C.S. § 9542. Despite the narrower language set forth

in Section 9543(a)(2)(vii) regarding sentences exceeding the “lawful

maximum,” our Supreme Court has “long has held that challenges to the

legality of a sentence fall within the purview of the PCRA.” Commonwealth

v. Prinkey, 277 A.3d 554, 560 (Pa. 2022); see also Commonwealth v.

Fahy, 737 A.2d 214, 223 (Pa. 1999) (holding that a timely challenge to “the

legality of sentence is always subject to review within the PCRA”).

      As our Supreme Court recently explained in Commonwealth v. Moore,

247 A.3d 990 (Pa. 2021):

      Historically, an illegal sentence claim was limited to a claim that a
      sentence exceeded the maximum sentence prescribed by law or
      was imposed by a court lacking jurisdiction. Commonwealth v.
      DiMatteo, … 177 A.3d 182, 192 ([Pa.] 2018). Over the years,

                                     - 10 -
J-A24013-22


      however, the definition of what constitutes an illegal sentence has
      expanded.

Moore, 247 A.3d at 993. In Moore, the Supreme Court determined that a

claim that a “sentencing statute … is unconstitutionally vague … is an illegal

sentence claim and must be brought in a PCRA petition.” Id. at 991.

      We conclude that because the Parole Act prohibits the sentence imposed

in this case, there is no statutory authority to support it and, therefore,

Appellant’s illegal-sentencing claim is cognizable under the PCRA. We also

find the cases cited by Appellant distinguishable. First, Appellant cites this

Court’s decision in West, where we determined that West’s “claim that his

substantive due process rights were violated by the lengthy delay in the

execution of his sentence [was] not a claim that is cognizable under the PCRA

but, rather, sounds in habeas corpus.” West, 868 A.2d at 1272. Our decision

in West was reversed by our Supreme Court on other grounds. See West,

938 A.2d at 1049 (holding that “West’s due process rights were not violated”).

Nevertheless, in determining that West’s claim fell outside the purview of the

PCRA, this Court recognized that he was “not challenging the legality or

discretionary aspects of the actual sentence imposed….” West, 868 A.2d at

1272. Here, by contrast, there is no dispute that Appellant’s claim is that his

sentence is illegal under the Parole Act.       See Kelley, supra.   Thus, our

decision in West affords Appellant no relief.

      In Judge, our Supreme Court considered whether violations of the

International Covenant for Civil and Political Rights (“ICCPR”) were cognizable

under the PCRA. Judge argued, inter alia, that that “his death sentence is

                                    - 11 -
J-A24013-22



greater than the lawful maximum because, in his view, the lawful maximum

sentence under international law is life imprisonment.” Judge, 916 A.2d at

519. However, the Judge Court rejected that logic, reasoning instead that

Judge’s death sentence

      is not greater than the lawful maximum, as it falls within the
      statutory limits. Since the maximum penalty for first-degree
      murder is death, see 18 Pa.C.S. § 1102(a)(1), [Judge]’s sentence
      is legal under Pennsylvania law. The sentence is also legal under
      the ICCPR, which allows States–Parties to impose the death
      penalty for the most serious crimes pursuant to laws in effect at
      the time the crimes were committed. In essence, [Judge] is
      challenging the continued vitality of his sentence, a claim that is
      at the heart of habeas corpus. Cf. Commonwealth v. Isabell,
      … 467 A.2d 1287, 1291 ([Pa.] 1983) (holding that a challenge to
      the interpretation of a sentence by the Bureau of Corrections could
      be raised in a petition for writ of habeas corpus because it was
      “not a direct or collateral attack on the conviction or sentence
      imposed by the trial court” and thus was not cognizable under the
      precursor to the PCRA); Commonwealth ex rel. Bryant v.
      Hendrick, … 280 A.2d 110, 112–113 ([Pa.] 1971) (determining
      that a claim that prison conditions constitute cruel and unusual
      punishment may be raised in a petition for writ of habeas corpus).
      Thus, since the PCRA does not provide a remedy for [Judge]’s
      claims regarding the Committee’s determination that his
      deportation from Canada violated the ICCPR, they may be raised
      in a petition for writ of habeas corpus.

Id. at 520–21 (some citations omitted).

      Here, by contrast, Appellant relies solely on Pennsylvania statutory law

under the Parole Act in arguing that his sentence is illegal. This is a claim that

could have been raised on direct appeal from his judgment of sentence.

Appellant is not challenging the conditions of his confinement, but instead the

legality of the terms of the sentencing order itself under well-established

Pennsylvania law, quite unlike the relatively unique and novel claims raised in


                                     - 12 -
J-A24013-22



Judge. For these reasons, we conclude that Judge also does not support

Appellant’s assertion that his illegal-sentencing claim is not cognizable under

the PCRA.

       Recently, in Prinkey, our Supreme Court addressed “the question of

whether a particular type of claim constitutes a challenge to the legality of the

sentence, such that it is cognizable under the” PCRA. Prinkey, 277 A.3d at

555–56.     The Court identified four general categories of illegal sentencing

claims that have been recognized as falling under the purview of the PCRA.

See id. at 562–63.5         Summarizing these categories, our Supreme Court

stated:

       In each [category], the inquiry is whether, assuming the
       appellant’s claim prevails, the result would be that the trial court
       lacked authority to impose the sentence at issue. If so, then the
       appellant’s challenge implicates the legality of his sentence.
       Conversely, if the challenge is not to the existence of certain
       authority but to the exercise of that authority, then the challenge
       goes to the discretionary aspects of a sentence, not to its legality.
       Relatedly, as the nomenclature suggests, all legality challenges
       implicate a question of law, which is reviewed by appellate courts
       de novo. A mere disagreement with the trial court’s weighing of
       various sentencing considerations, on the other hand, is a claim
       implicating only the discretionary aspects of sentencing. Finally,
       many legality challenges involve the applicability of a mandatory
____________________________________________


5 The four general categories of illegal-sentencing claims identified by the
Prinkey Court are: 1) claims that “a sentence was imposed pursuant to a
facially unconstitutional sentencing statute[,]” id. at 562; 2) claims that “a
sentence was imposed without the fulfillment of statutory preconditions to the
court’s sentencing authority[,]” id.; 3) claims that “allege a violation of a
substantive restriction that the Constitution places upon a court’s power to
apply the statutory sentence to the defendant[,]” id.; and 4) claims “where
the statutory support for the underlying conviction is void ab initio[,]” id. at
563.

                                          - 13 -
J-A24013-22


     minimum sentence. As [former] Chief Justice Baer cogently has
     explained, “because a sentencing court loses its authority to
     exercise discretion when a mandatory minimum sentence applies,
     the question of the propriety of applying a mandatory minimum
     sentencing provision implicates legality.” Commonwealth v.
     Wolfe, 140 A.3d 651, 663–64 ([Pa.] 2016) (Baer, J.,
     concurring)….

Id. at 563–64 (some citations omitted).

     With this framework of analysis, the Prinkey Court considered whether

Prinkey’s     claim,   that   a   sentence     “resulted   from   a   prosecutor’s

unconstitutionally vindictive decision to pursue a mandatory minimum term of

years[,]” was an illegal-sentencing claim that was cognizable under the PCRA.

Id. at 556. Prinkey was initially sentenced to 5-10 years’ incarceration, but

after this Court vacated his sentence and remanded for resentencing after

granting him relief on a sufficiency claim, “the Commonwealth for the first

time notified Prinkey that it was seeking a twenty-five-year mandatory

minimum sentence” for one of the offenses that remained for resentencing.

Id. at 557.

     The Prinkey Court concluded:

     Prinkey’s vindictive[-]sentencing claim implicates the legality of
     his sentence because, if it is correct, the trial court possessed no
     authority to impose the twenty-five-year mandatory minimum
     sentence. Put simply, Prinkey’s challenge is to the court’s
     authority to impose a greater sentence on remand, not to the
     exercise of valid sentencing discretion. As challenges to the
     legality of sentence are cognizable under the PCRA, the Superior
     Court committed an error of law in concluding that Prinkey’s
     challenge to his sentence as presumptively vindictive was not
     within the PCRA’s ambit.

Id. at 568.



                                      - 14 -
J-A24013-22



      Similarly, here, although Appellant’s sentencing claim does not

specifically implicate a breach of the lawful maximum for the offense, see 42

Pa.C.S. § 9543(a)(2)(vii), or the jurisdiction of the sentencing court, see 42

Pa.C.S. § 9543(a)(2)(viii), his argument resembles the category of recognized

illegal-sentencing claims where the sentence was “imposed without the

fulfillment of statutory preconditions….” Prinkey, 277 A.3d at 562. Here, the

sentencing court ignored a “statutory precondition” that the Parole Act

specifically prohibits the imposition of a new sentence concurrent to a term of

back-time imposed for a violation of parole.

      Regardless of the category, Appellant’s illegal-sentencing claim fits

squarely within the broader definition offered by the Prinkey Court: assuming

Appellant’s claim prevails on the merits, “the result would be that the trial

court lacked authority to impose the sentence at issue.”           Id. at 563.

Furthermore, Appellant is not challenging the exercise of sentencing discretion

by the sentencing court, as there is no discretion afforded under the Parole

Act to issue a new sentence to run concurrently to a sentence of back-time

issued for a violation of parole. See id. at 563-64. Thus, Appellant’s issue

irrefutably “implicate[s] a question of law,” not factual questions. Id. at 564.

Under these criteria set forth in Prinkey, Appellant’s Modification Motion

presented an illegal-sentencing claim that is cognizable under the PCRA. Id.

at 568 (stating “challenges to the legality of sentence are cognizable under

the PCRA”).




                                     - 15 -
J-A24013-22



      Because Appellant’s Modification Motion presented a challenge to the

legality of his sentence that was cognizable under the PCRA, the PCRA court

did not err in treating his Modification Motion as a PCRA petition. The PCRA

court then determined that Appellant’s “third PCRA petition is untimely

because it was not filed until March [of] 2021, over four years after his

judgment of sentence became final. The petition has not pled any exception

to the [PCRA’s] timeliness requirement. Accordingly, [it] must be dismissed

as untimely.”   PCO at 5.     We ascertain no error by the PCRA court. See

Commonwealth v. Perrin, 947 A.2d 1284, 1287 (Pa. Super. 2008) (holding

that the appellant’s failure “to establish a statutory exception to the one-year

jurisdictional time limit for filing a petition under the PCRA” requires this Court

to affirm the “PCRA court’s order dismissing … [the] PCRA petition without a

hearing”).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2022




                                      - 16 -